Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0538)

Complainant
v.
New Kaywood Liquors, Inc. d/b/a Kaywood Liquors,
Respondent.
Docket No. C-14-1030
Decision No. CR3281

Date: June 30, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, New Kaywood Liquors, Inc. d/b/a Kaywood Liquors, at 2205
Varnum Street, Mount Ranier, Maryland 20712, and by filing a copy of the complaint
with the Food and Drug Administration’s (FDA) Division of Dockets Management. The
complaint alleges that Kaywood Liquors unlawfully sold cigarettes to minors and failed
to verify, by means of photo identification containing a date of birth, that cigarette
purchasers were 18 years of age or older, thereby violating the Federal Food, Drug, and
Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations, 21 C.F.R.
pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent Kaywood
Liquors.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on May 6, 2014, CTP served the
complaint on Respondent Kaywood Liquors by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Kaywood Liquors has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R. §
17.11, I assume that the facts alleged in the complaint (but not its conclusory statements)
are true. Specifically:

e At Respondent’s business establishment, 2205 Varnum Street,
Mount Rainier, Maryland 20712, on February 11, 2013, at approximately 1:44
PM ET, an FDA-commissioned inspector observed Respondent’s staff sell a
package of Maverick Box 100s cigarettes to a person younger than 18 years of
age. The inspector also noted that Respondent’s staff failed to verify, by means of
photo identification containing the bearer’s date of birth, that the cigarette
purchaser was 18 years of age or older;

e Ina warning letter issued on February 28, 2013, CTP informed Respondent of the
inspector’s observations from February 11, 2013, and that such actions violate
federal law, 21 C.F.R. § 1140.14(a) and (b)(1). The letter further warned that if
Respondent failed to correct its violations, the FDA could impose a civil money
penalty or take other regulatory action;

e At Respondent’s business establishment, 2205 Varnum Street,

Mount Rainier, Maryland 20712, on October 16, 2013, at approximately 12:05
PM, FDA-commissioned inspectors documented Respondent’s staff selling a
package of Newport Box cigarettes to a person younger than 18 years of age. The
inspectors also noted that Respondent’s staff failed to verify, by means of photo
identification containing the bearer’s date of birth, that the cigarette purchaser was
18 years of age or older.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 US.C. § 387£(d); see 21 U.S.C. § 387¢(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21
U.S.C. § 387(a); see 21 U.S.C. § 387£(d)(1); 75 Fed. Reg. 13,229 (Mar. 10, 2010). Under
21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person
younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by
means of photo identification containing the bearer’s date of birth, that no cigarette or
smokeless tobacco purchaser is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
New Kaywood Liquors, Inc. d/b/a Kaywood Liquors. Pursuant to 21 C.F.R. § 17.11 (b),
this order becomes final and binding upon both parties after 30 days of the date of its

issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

